Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7 and 9 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Moon et al. (US Pat. No. 20090042608), hereinafter referred to as Moon. 
Referring to claim 1, Moon discloses an electronic device comprising: 
a communication unit (communication unit 100, fig. 1) that communicates with an external device (external device 500, fig. 6) using one of communication methods (communication methods 400d, fig. 5); 
a control unit (controller unit 180, fig. 1) that determines a communication method, from among the communication methods (communication methods 400d, fig. 5), unable to be used in communication with the external device (external device 500, fig. 6); and 
a display unit (display 151, fig. 2) that displays an user interface that is not capable of selecting the determined communication method (announce connection failure S75, fig. 7). 

As to claim 2, Moon discloses the electronic device according to claim 1, wherein, in a case where the control unit detects that a user has selected a communication method from the user interface (selection 490, fig. 11), the control unit, prior to executing a process to establish communication using a user selected communication method, causes the communication unit to execute a process to establish communication using a communication method (connection mode 400, fig. 11), from among the communication methods, other than the user selected communication method and determines a communication method unable to be used in communication with the external device.  

As to claim 3, Moon discloses the electronic device according to claim 1, wherein, prior to a user selecting a communication method from the user interface, the control unit causes the communication unit to execute a process to establish communication for each one of the communication methods and determines a communication method unable to be used in communication with the external device (MTP mode connection S104, fig. 10).  

As to claim 4, Moon discloses the electronic device according to claim 1, wherein the control unit determines a communication method that the external device does not support as a communication method unable to be used in communication with the external device (Announce connection failure S105, fig. 10).  

As to claim 5, Moon discloses the electronic device according to claim 1, wherein the control unit determines the communication method to be a communication method unable to be used in communication with the external device, in a case where the external device does not include necessary functionality to communicate with the electronic device using a communication method but supports the communication method (MTP mode connection S102, fig. 10).  

As to claim 6, Moon discloses the electronic device according to claim 5, wherein the control unit determines the communication method to be a communication method unable to be used in communication with the external device, in a case where the communication method requires communicating devices to execute different functions (MTP mode connection S104, fig. 10).   

As to claim 7, Moon discloses the electronic device according to claim 5, wherein the control unit determines a communication method using USB PD standard to be a communication method unable to be used in communication with the external device, in a case where the electronic device and the external device both function as either a source device or a sink device according to USB PD standard (USB connection port 440, fig. 5).   

As to claim 9, Moon discloses the electronic device according to claim 5, wherein the control unit determines USB communication to be a communication method unable to be used in communication with the external device, in a case where the electronic device and the external device both function as either a USB host or a USB device (USB host device 500, fig. 6). 

Claims 10 and 11 recite the corresponding limitation of claim 1. Therefore, they are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Chang (US Pat. No. 8123570).
As to claim 8, Chang discloses, what Moon lacks, the electronic device according to claim 7, wherein the communication method using USB PD standard is communication compliant with DisplayPort standard (col. 1, line 17). 
Moon and Chang are analogous art because they are from the same field of endeavor in the input and output area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Moon and Chang before him or her, to modify the system of Moon to include the DisplayPort of Chang. 
	The suggestion/motivation for doing so would have been to use the know display protocol to improve system compatibility. 
Therefore, it would have been obvious to combine Chang with Moon to obtain the invention as specified in the instant claim(s).



	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onsen (US Pat. No. 6473811) discloses a method for display connection status. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184   

                                                                                                                                                                                      
/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184